Citation Nr: 0417792	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  98-18 012	)	DATE
	)
	)

Appeal received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code, in the amount of $718.42.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Muskogee, Oklahoma, 
that denied the veteran's request for a waiver of an 
overpayment of education assistance benefits in the amount of 
$718.42.  The veteran perfected a timely appeal of this 
determination to the Board.  

During the course of this appeal, the veteran relocated and 
the claims folder was certified to the Board from the 
Honolulu, Hawaii, RO.

When this matter was previously before the Board in August 
2003, it was remanded for further development and 
adjudication.  As the denial of the veteran's waiver request 
was confirmed and continued, the appeal has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was scheduled to be enrolled in a course of 
instruction at University of Guam from January to May 1998 
but withdrew, effective January 12, 1998, the first day of 
classes.  

2.  VA sent University of Guam an advance payment in the 
amount of $718.42, which that institution returned to VA in 
February 1998.

3.  In March 1998, VA issued the veteran a second check in 
the amount of $718.42, which the veteran negotiated, creating 
the overpayment of $718.42.  

4.  The overpayment at issue was not the result of bad faith, 
misrepresentation, or fraud on the part of the veteran, and 
the veteran was primarily at fault in the creation of the 
overpayment because she negotiated the second $718.42 check 
and retained funds to which she knew she was not entitled.  

5.  The veteran's monthly income exceeds her monthly expenses 
for basic necessities at all pertinent times; recoupment of 
the debt would not deprive her of the basic necessities of 
life.  


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
Chapter 30 benefits in the amount of $718.42 under the 
standard of equity and good conscience have not been met.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board indicated in the August 2003 remand, there has 
recently been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Court has held, however, 
that VA's duties to notify and assist contained in the VCAA 
are not applicable to cases involving the waiver of recovery 
of overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Background

In December 1997, the veteran filed a VA Form 22-1999, 
"Enrollment Certificate," for a course of study under 
Chapter 30 at the University of Guam for the period from 
January 12 to May 31, 1998.  Later that same month , the RO 
responded that, until it could verify her entitlement to 
these benefits, no educational assistance funds could be 
paid.

In January 1998 statement, the veteran noted that she had 
recently applied for education benefits for the spring 
semester at University of Guam.  She stated that she had no 
way of attending school due to her lack of transportation but 
was hoping to remedy that situation and attend school in the 
future.  The veteran added that she had explained her 
circumstances to an individual at University of Guam who 
administered the VA education benefits program, and that that 
person indicated that the school would be returning her 
advance payment check to VA.  Finally, the veteran requested 
that she be sent a letter confirming that she had not used 
any portion of her available VA education benefits.

Later that month, an employee of University of Guam reported 
to VA that the veteran had withdrawn from her course of 
instruction of January 12, 1998, and she had never attended 
classes, and that the university would return the advance 
payment of the education expenses to the United States 
Treasury.  

In late January 1998, the University of Guam sent, by 
registered mail, returned to VA check number 2220-12396738 in 
the amount of $718.42.  The letter accompanying the check 
explained that, in compliance with VA regulations, the check 
was sent for cancellation because the veteran did not enroll 
for spring semester 1998 classes.

In March 1998, VA issued, directly to the veteran, a second 
check in the amount of $718.42, which she negotiated.  
Thereafter, in a letter dated later that month, the agency of 
original jurisdiction advised the veteran that an overpayment 
of education benefits had been created, and in April 1998, 
the agency of original jurisdiction received the veteran's 
informal application for a waiver of overpayment of her 
education payments.  

In her April 1998 request, the veteran reported that although 
she was notified by VA that she owed the sum of $718.42, she 
only subsequently received a check in that amount from VA.  
She explained that she applied for education benefits in 
December 1997 but was not sent a check until March 1998.  
Further, she stated that the "original" check to University 
of Guam was returned in January 1998.  In this regard, she 
said that she was told too late that she was eligible for 
these benefits and thus too much of the semester had passed 
for her to begin taking classes; the semester began in 
January 1998.  In addition, the veteran reported that she 
planned on attending courses in the summer and fall and 
requested that VA process her request in a more timely 
fashion.  She also argued that a waiver was appropriate under 
the circumstances; in the alternative, the veteran requested 
that any funds that she received should be credited toward 
future benefits, "i.e., what I am entitled to minus what I 
owe."

In June 1998, the veteran filed a VA Form 20-5655, 
"Financial Status Report," (FSR) on which she listed 
monthly income of $623.24 for herself and $1,336.31 for her 
husband, resulting in a combined monthly income of $1,959.55.  
She estimated that their monthly expenses were $1,659.89, 
which left them a net monthly income after expenses of 
$299.66.  

In a June 1998 decision, the Committee denied the veteran's 
request for a waiver of the overpayment of her chapter 30 
education benefits.  The Committee noted that the veteran was 
paid $718.42 in advance but that she did not attend classes 
and a check in the amount of $718.42 was returned by the 
school.  The Committee also observed that she was issued a 
second check in that same amount, creating an overpayment of 
$718.42.  

In reaching that determination, the Committee concluded that 
neither fraud, misrepresentation nor bad faith was present in 
the creation of the debt.  The Committee found, however, that 
the veteran was at fault in the creation of the debt because 
she retained benefits that she was not entitled to receive 
because she did not attend spring semester classes.  The 
Committee explained that VA's education program does not pay 
for periods of non-attendance, and that permitting her to 
retain her $718.42 benefit check would result in her unjust 
enrichment.  The Committee further determined that, based on 
her FSR, the veteran had sufficient funds with which to repay 
the debt over a reasonable amount of time without undue 
hardship.  In addition, the Committee pointed out that the 
veteran had 36 months of remaining entitlement to these 
benefits.  In sum, the Committee held that collection of the 
debt would not be contrary to the principles of equity and 
good conscience, and therefore her waiver request was denied.

In her July 1998 NOD, the veteran challenged the Committee's 
determination, arguing that she should not be required to 
repay the $718.42 because she was eligible to use these funds 
for education purposes; she explained that a portion of the 
money was used to cover tuition and class materials for a 
real estate course, and that the remainder went to cover 
transportation and book costs.  The veteran further reported 
no longer having a steady, permanent source of income, 
"making it an absolute financial hardship" by adding any 
other payments to her current debt.

In August 1998, the agency of original jurisdiction issued 
the veteran a Statement of the Case (SOC) in which it 
confirmed and continued the denial of her waiver request for 
the reasons set forth in the Committee's June 1998 
determination.  In doing so, the Committee pointed out that a 
second $718.42 request was mistakenly sent to the veteran on 
March 3, 1998.

In her September 1998 Substantive Appeal, the veteran 
reiterated her argument in support of her request for a 
waiver of the overpayment, stating that she was unable to 
attend school due to VA's delay in approving her application.  
In addition, she noted that the University of Guam returned 
the check to the school after she notified it that she was 
unable to begin taking the spring semester course.  
Thereafter, the veteran acknowledged receiving a second 
$718.42 check and reported that she used it for educational 
purposes during the approved, i.e., spring semester 1998, 
timeframe for attending the real estate course.  She 
requested forgiveness of the $718.42 debt because she and her 
husband only had one income because she was no longer able to 
work due to her service-connected carpal tunnel syndrome.  
Finally, the veteran also suggested that the $718.42 debt be 
subtracted when she applied in the future for education 
benefits.

In the October 1998 Supplemental Statement of the Case 
(SSOC), the Committee responded to the veteran's implicit 
offer by concluding that permitting a waiver would result in 
her unjust enrichment and noting that if she enrolled in 
future classes it would be deducted from her benefits, thus 
eliminating the debt.

In an October 1998 rating decision, the RO granted the 
veteran's claim of entitlement to a compensable rating for 
her service-connected carpal tunnel syndrome of the right 
wrist, and awarded her a 10 percent evaluation for this 
condition, effective October 7, 1997.

In December 2003, the agency of original jurisdiction 
performed an audit of the veteran's account, which revealed 
that a $718.42 check was sent to the school in January 1998 
and that a second check in that amount was mailed to her in 
March 1998.

In that same month, the agency of original jurisdiction sent 
the veteran a letter again requesting that she complete and 
return an updated FSR.  The letter also identified the 
evidence of record and indicated the evidence VA was 
responsible for obtaining and that for which the veteran was 
responsible for submitting.  Finally, the letter advised the 
veteran of the elements necessary to prove to have her waiver 
application granted.  

Finally, in June 2004 written argument, the veteran's 
representative acknowledged that the veteran had failed to 
respond to VA's December 2003 letter and had submitted no new 
evidence, including no updated FSR.  Disabled American 
Veterans asserted, however, that a reasonable time had not 
yet passed, and that the agency of original jurisdiction's 
recertification of the appeal to the Board was hasty because 
it was done only five months after the December 2003 letter.  



Analysis

The basic facts, as discussed above, are not in dispute.  
Essentially, in January 1998, VA sent an advance payment to 
University of Guam in the amount of $718.42, and that 
institution returned that check to VA via registered mail.  
VA and the veteran also acknowledge that in March 1998 VA 
sent the veteran a second check in that same amount, her 
negotiation and use of which funds created the overpayment 
for which the veteran now seeks a waiver.

Pursuant to VA laws and regulations, VA shall pay to each 
individual entitled to basic educational assistance who was 
pursuing an approved program of education a basic educational 
assistance allowance to help meet, in part, the expenses of 
such individual subsistence, tuition, fees, supplies, books, 
equipment and other educational costs.  See 38 U.S.C.A. 
§ 3014(a); 38 C.F.R. § 21.7130.  An individual must be 
pursuing a program of education in order to receive payments. 
38 C.F.R. § 21.7140(c).  VA will pay educational assistance 
only after the education institution has certified the 
veteran's enrollment and the VA received from the individual 
a verification of the enrollment.  See 38 C.F.R. 
§ 21.7140(c)(2).

In this case, it is also undisputed that the veteran did not 
attend classes between January and May 1998 and that she was 
paid education benefits for classes her education institution 
certified in January 1998.  A threshold requirement for 
receiving educational assistance from the VA is actual 
attendance in a program of training.  As the evidence shows, 
and the veteran acknowledges, she did not attend classes 
between January and May 1998, and thus was not entitled to 
education assistance during that time period.  Indeed, the 
University of Guam returned a $718.42 check because the 
veteran had withdrawn from her course of study, effective the 
date the first day of classes.  Since the veteran was paid 
educational assistance to which she was not entitled because 
she did not attend classes, the second $718.42 payment 
created an overpayment of education benefits that must be 
repaid.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  38 
U.S.C.A. § 5302.  Review of the record indicates the agency 
of original jurisdiction determined that there was no bad 
faith, misrepresentation, or fraud on the part of the 
veteran, and the Board agrees.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to six enumerated elements that are not 
intended to be all inclusive.  These elements are:  1) the 
fault of the debtor where such actions contribute to creation 
of the debt; 2) balancing of fault where VA fault is also 
involved; 3) whether collection of the debt would cause the 
debtor undue financial hardship by depriving him or her of 
basic necessities; 4) whether collection would defeat the 
purpose of the VA benefit; 5) whether failure to make 
restitution would result in unjust enrichment; and 6) whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment). 
38 C.F.R. § 1.965(a); see also Cullen v. Brown, 6 Vet. App. 
510 (1993) (the Board must provide a complete analysis of the 
six regulatory elements of equity and good conscience, 
including sufficient reasons or bases for its conclusions).

The Board agrees with the agency of original jurisdiction and 
finds that there was fault on the part of the veteran that 
contributed to creation of the debt because she accepted and 
retained funds to which she was not entitled.  This is so 
because she was not an enrolled student, which is a 
requirement for receipt of the benefit since VA education 
benefits cannot be paid for periods of non-enrollment.  

There is no balancing of fault required because there is 
nothing in the record to indicate any fault on the part of VA 
in creation of the debt other than its error in sending the 
veteran the second check after learning from both University 
of Guam and the veteran that she was not enrolled in classes 
at that institution.  By contrast, the veteran negotiated the 
check and thus received funds to which she knew she was not 
entitled.

In this regard, the Board points out that in her April 1998 
waiver request, the veteran acknowledged receiving a second 
$718.42 check in March 1998.  In fact, she admitted 
negotiating it and retaining the funds, but argued that those 
monies should be credited against her future benefits.  
Further, in her July 1998 NOD, the veteran conceded that she 
used the funds.  Moreover, in her September 1998 Substantive 
Appeal, the veteran again acknowledged receiving a second 
$718.42 check and using those funds.  As such, it is clear 
that the overpayment was created due to the veteran's 
appropriation of Chapter 30 education assistance funds 
despite the fact she was not enrolled in an approved course 
of study.

The veteran also maintains that recovery of the overpayment 
would result in undue hardship on her.  As noted above, the 
June 1998 FSR reflects that the veteran and her husband had a 
net monthly income of $299.66.  In this regard, the Board 
notes that although the veteran reports changed financial 
circumstances and states that repayment of the debt would 
result in financial hardship, she has failed to respond to 
numerous requests by VA to provide evidence, including an 
updated FSR, to substantiate this contention.  Although VA 
has a duty to assist the veteran in the development of her 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In light of the 
foregoing, the only evidence bearing on her ability to repay 
the debt is the June 1998 FSR, which reflects that she is 
able to do so.  Moreover, this is particularly the case 
because in October 1998, the RO increased the evaluation of 
her only service-connected disability, her right wrist carpal 
tunnel syndrome to 10 percent, effective October 7, 1997, 
which means she not only has an additional income but 
received retroactive compensation.

Further, other than her bare allegation to the contrary, 
there is nothing in the record to indicate that collection of 
the overpayment would defeat the purpose of the VA benefit, 
which is intended to be used as support for those enrolled in 
a qualified training or education program.  When a veteran is 
not enrolled in a course of study or training, it may not be 
said that the benefit should nevertheless be paid in order to 
fulfill the purpose of the benefit for those times when 
properly enrolled.

In sum, it is clear from the record that the veteran received 
and used a benefit to which she was not entitled.  To not 
recoup that overpayment would result in unjust enrichment of 
the veteran at the expense of the government.  Moreover, 
there is no indication that the veteran changed her position 
to her detriment in reliance on the VA education benefits, 
i.e., there is no indication that he incurred additional 
obligation in reliance upon the $718.42 in additional VA 
educational benefits that she received.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt), but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  See 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board notes that this 
is particularly so given that there is no evidence to support 
the veteran's contention that her financial status has 
changed for the worse.

On the basis of the above analysis, and after consideration 
of all of the factors, the Board finds that a preponderance 
of the evidence is against the claim for waiver of recovery 
of the debt.  In short, recovery would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.


ORDER

Entitlement to a waiver recovery of a Chapter 30 overpayment 
in the amount of $718.42 is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



